 



Exhibit 10.30
SECOND AMENDMENT TO LEASE
     This Second Amendment to Lease (this “Amendment”), dated as of 2/17, 2004.
by and between iSTAR SUNNYVALE PARTNERS, L.P., a Delaware limited partnership
(“Landlord”), and SILICON IMAGE, INC., a Delaware corporation (“Tenant”), amends
and forms a part of the Lease, dated December 12, 2002, by and between Landlord
and Tenant, as amended by the First Amendment to Lease dated July 23, 2003
(collectively, the “Lease”).
RECITALS
     A. Capitalized terms used herein and not defined herein have the meanings
specified in the Lease.
     B. Landlord and Tenant desire to amend the Lease as provided below.
AGREEMENTS
     Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant hereby agree as
follows:
     1. Installation of Emergency Exit Door and Corridor. At Landlord’s sole
cost and expense, Landlord shall construct the emergency exit door and corridor
described in Attachment No. 1 to this Amendment and perform any related
activities Landlord determines to be necessary or desirable in connection
therewith. Once constructed, the corridor shall continue to be part of the
Leased Premises, provided that Tenant may use the emergency exit door only in
emergencies and shall do so in compliance with Landlord’s reasonable
regulations.
     2. Building Utility Services, Tenant acknowledges that certain electrical
equipment and communications cabling (collectively, the “Building Utility
Services”) exist throughout and serve the entire 1070/1080 East Arques building.
The communications cabling portion of the Building Utility Services originates
at the Main Point of Entry (“MPOE”) depicted in Attachment No. 2 to this
Amendment, and the electrical equipment portion of the Building Utility Services
originates at the Electric Service Entrance (“Electric Service Entrance’”)
depicted in Attachment No. 2 to this Amendment. Tenant agrees that Landlord, any
other tenant(s) of the 1070/1080 East Arques building, and their respective
employees, agents and vendors accompanied by an employee, shall have the right
to access the Building Utility Services via the MPOE and/or the Electric Service
Entrance, as applicable, at any time and using reasonable efforts to give prior
notice to Tenant, for performing necessary repair and maintenance work; provided
that (a) Landlord or such other tenant(s), as applicable, shall promptly repair
any damage caused to Tenant’s space, facilities, equipment, furniture, fixtures
and/or operations in performing such repair and maintenance work and (b) Tenant
shall not incur any additional cost or liability as a result of or Landlord’s or
such other tenant(s)’s access to the Building Utility Services or repair and
maintenance thereof. In furtherance of the foregoing, Tenant shall provide to
Landlord and such other tenant(s) at least two (2) keys to any locks installed
on the MPOE and/or the Electric Service Entrance and shall, upon receiving
reasonable request from the Landlord and/or such other tenant(s), temporarily
disable any alarm or other type of secured access system with respect to the
MPOE and/or the Electric Service Entrance in order to allow the required access.
For purposes of this section, reasonable efforts to give prior notice to Tenant
should be understood as efforts made 1 hour in advance during normal business
hours and 24 hours in advance during non-business hours.
     3. Tenant’s Communications Cabling. Landlord acknowledges and agrees that
up to six thousand dollars ($6,000.00) of the Allowance described in
Paragraph 2.7 of the Lease may be used to

-1-



--------------------------------------------------------------------------------



 



reimburse Tenant for direct, reasonable costs incurred by Tenant in designing
and installing a conduit line on the exterior of the 1070/1080 East Arques
building to provide communications cabling to the portion of the Leased Premises
within such building. Such work by Tenant and such reimbursement by Landlord
shall be subject to all of the terms and conditions of the Lease, including,
without limitation, Paragraph 2.7 thereof. Tenant acknowledges and agrees that
Tenant shall have no right to access or utilize any interior communications
cabling in the 1070/1080 East Arques building that is outside of the Leased
Premises.
     4. Conflicts; No Other Amendment. In the event of a conflict between the
provisions of this Amendment and the provisions of the Lease, the provisions of
this Amendment shall control. Except as set forth in this Amendment, the
provisions of the Lease remain in full force and effect.
     5. Entire Agreement. The Lease, as modified by this Amendment, constitutes
the entire agreement between the parties hereto pertaining to the subject matter
hereof and may be further modified only by a writing signed by the parties
hereto.
     6. Facsimile; Counterparts. This Amendment may be signed in multiple
counterparts which, when signed by all parties, shall constitute a binding
agreement. Landlord and Tenant agree that the delivery of an executed copy of
this Amendment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Amendment had been
delivered.
     In Witness Whereof, the parties have caused this Amendment to be duly
executed as of the date first above set forth.

              iSTAR SUNNYVALE PARTNERS, L.P., a
Delaware limited partnership, Landlord
 
       
 
  By:   /s/ Erich Stiger
 
       
 
       
 
  Its:   Vice President
 
       
 
            SILICON IMAGE, INC., a Delaware corporation, Tenant
 
       
 
  By:   /s/ Robert Gargus
 
       
 
       
 
  Its:   CFO
 
       

-2-



--------------------------------------------------------------------------------



 



ATTACHMENT NO. 1
(MAP) [f27680f2768008.gif]

 



--------------------------------------------------------------------------------



 



ATTACHMENT NO. 2
(MAP) [f27680f2768009.gif]

 